Title: To George Washington from Peter Gansevoort, 17 November 1780
From: Gansevoort, Peter
To: Washington, George


                        
                            Sir.Albany 17th November 1780
                        
                        I do myself the Honor to transmit your Excellency Copies of Letters received from General Powel Capt Monsell and Major Carleton by Flaggs of Truce from the Enemy, as also of my Letters written in Answer to them; together with Sundry Accounts of our Prisoners in Canada which were inclosed in General Powels Letter.Your Excellency will observe in the former part of my Letter to Genl Powell and which was sent under a flying seal too Major Carleton, I express an Expectation of the arrival of General McDugal to take the command of the Army in this Department, which was inserted for the purpose of impressing them with an Idea that there was an Army equal to a Major General command for which I flatter myself your Excellency will excuse me when I inform you that I had but my own Regiment on the ground and the Enemy exceedid 1500 who were daily expected to make a descent in this Quarter.I have received a Letter from Lieut Scudder of Colo. Van Schaicks Regiment (who was taken at Fort Schuyler short after the Regiment arrived at that place and who is now together with others in close confinement in Quebec) requesting me to solicit an Exchange for him the names of the Officers are contained in the inclosed accounts, besides whom there are 4 Serjeants & ten Privates. I have the Honor to be with great respect Your Excellency’s most Obedient & Hume servant
                        
                            Peter Gansevoort
                        
                    